Citation Nr: 0326905	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  93-26 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a shell fragment wound to the left thigh with retained 
metallic foreign body, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for a scar on the 
left forearm (residual of a shell fragment wound with 
retained metallic foreign body), currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for a scar on the 
left cheek (residual of a shell fragment wound with retained 
metallic foreign body), currently evaluated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran has recognized active military service from June 
1944 to November 1945.

This appeal arises from a September 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Republic of the Philippines.  The RO denied 
entitlement to an increased rating for the residuals of a 
shell fragment wound to the left thigh with retained metallic 
foreign body, and an increased evaluations for scars of the 
left forearm and left cheek, also residuals of a shell 
fragment wound (SFW).  

In an October 1995 decision, the Board of Veterans' Appeals 
(Board) determined that increased ratings were not warranted.  

The veteran subsequently filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (CAVC).  The CAVC 
vacated the Board's October 1995 decision and remanded the 
case to the Board for compliance with directives as 
specified.

In January 1998, the Board remanded this case to the RO for 
further evidentiary development and for readjudication in 
light of the CAVC's directives.  

In September 1998 the RO again denied an increased rating for 
the residuals of a SFW to the left thigh.  The RO also 
granted separate disability evaluations for the scar of the 
left cheek and for a scar of the left forearm.  The left 
cheek scar was assigned a 10 percent evaluation, and the left 
forearm scar was assigned a noncompensable evaluation.  The 
development requested by the January 1998 Board remand was 
thereafter completed, and in a May 1999 rating decision, the 
evaluation assigned the veteran's left forearm scar was also 
increased to 10 percent disabling.  The RO issued a SSOC in 
May 1999 in which it denied any further increased evaluations 
for the disabilities on appeal.  Thereafter, the veteran's 
claims folder was returned to the Board.

In December 1999, the Board issued another decision denying 
the veteran's claims for increased evaluations.  However, 
this decision granted the veteran a separate noncompensable 
evaluation for loss of tooth #14, which had previously been 
rated as part of his left cheek scar.  The veteran duly 
appealed the December 1999 decision to the CAVC.

While the case was pending at the CAVC, the VA Office of 
General Counsel filed a motion in August 2000 requesting that 
the CAVC vacate the Board's December 1999 decision to the 
extent that it denied increased evaluations for a SFW to the 
left thigh and scars on the left cheek and left forearm.  The 
motion also noted that the Board had granted a separate 
noncompensable evaluation for loss of tooth #14, but did not 
otherwise address that disability.  The CAVC noted that VA 
had filed a motion to remand three issues in the appeal to 
the Board, and noted that the appellant had been notified of 
the motion, but had not opposed it.  The CAVC granted VA's 
August 2000 motion and vacated the December 1999 decision to 
the extent that the Board denied increased evaluations for 
the SFW to the left thigh and scars on the left cheek and 
left forearm.

As noted in its remand of January 2002, the private attorney 
representing the veteran before the CAVC has not responded to 
Board requests to submit the requisite documentation allowing 
representation before VA.  In June 2001, the Board sent a 
letter to the veteran informing him that his representative 
before the CAVC had not responded to the February 2001 
letter.  No response has been received from the veteran on 
this matter.  Since February 2001, the veteran has continued 
to submit additional contentions on his own behalf, and there 
is otherwise no indication that he desires accredited 
representation before VA.

The Board notes that in March 1999, the RO denied entitlement 
to service connection for a multiple joint disability (left 
elbow joint, left wrist, left knee joint, left hip joint, and 
weakness of the left hand), claimed as secondary to service- 
connected residuals of SFW.  In May 1999, the veteran 
submitted a Notice of Disagreement (NOD) regarding that 
decision and the RO issued a Statement of the Case (SOC) on 
this issue in August 1999.  


To the Board's knowledge, the veteran has not submitted the 
requisite Substantive Appeal (VA Form 9 or equivalent) 
regarding the issue of entitlement to service connection for 
a multiple joint disability.  See 38 C.F.R. § 20.200, 20.202, 
20.203, 20.302 (2002). Thus, this matter is not presently 
before the Board on appeal and the Board finds that this 
issue is not inextricably intertwined with the issues on 
appeal.

As noted above, the RO granted in May 1999 an increased 
rating of 10 percent for the service connected scar of the 
left forearm.  This award was initially made effective from 
December 1998.  The veteran subsequently filed a timely NOD 
in which he contended that his 10 percent disability rating 
should have been assigned an effective date of February 1993, 
which is the date he filed his claim for an increased rating.  

In a follow-up rating decision issued in July 1999, the RO 
granted an effective date of February 1993 for the veteran's 
10 percent disability rating for his service-connected scar 
of the left forearm.  As this grant represents a full award 
of the benefit sought on appeal, the issue of entitlement to 
an earlier effective date for the RO's grant of a 10 percent 
rating is not presently before the Board on appeal.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  Sufficient evidence for an equitable decision of the 
issues decided below has been obtained.

2.  The medical and photographic evidence reveals that the 
residuals of a SFW to the left thigh include a 
superficial/painful scar that measures approximately three 
centimeters in diameter or 1 inch long by 1/2 inch wide and 
moderate injuries to Muscle Groups XIII and XVII.




3.  The medical and photographic evidence reveals that the 
residuals of a SFW to the left cheek include a scar resulting 
in slight/minimal disfigurement and a facial muscle injury 
that interferes with mastication.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for a 
superficial and painful scar on the left thigh resulting from 
a shell fragment wound have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.7, 4.10, 4.14, 4.20, 4.118, Code 7804 (effective prior to 
and on August 30, 2002).

2.  The criteria for a 10 percent evaluation for a moderate 
injury to Muscle Group XII resulting from a shell fragment 
wound to the left thigh have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 
4.14, 4.20, 4.73, Code 5313 (2002).

3.  The criteria for a 20 percent evaluation for a moderate 
muscle injury to Muscle Group XVII resulting from a shell 
fragment wound to the left thigh have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.7, 4.10, 4.14, 4.20, 4.73, Codes 5317 (2002).

4.  The criteria for an evaluation in excess of 10 percent 
for a slightly disfiguring scar on the left cheek resulting 
from a shell fragment wound have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.7, 4.10, 4.14, 4.20, 4.118, Code 7800 (effective prior to 
and on August 30, 2002).

5.  The criteria for a 10 percent evaluation for a left 
facial muscle injury interfering with mastication resulting 
from a shell fragment wound have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.7, 4.10, 4.14, 4.20, 4.73, Code 5325 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify and to Assist

Initially, the Board notes that all relevant facts regarding 
the issues decided below have been properly developed, and no 
further assistance to the veteran is required in order to 
comply with the duty to notify or the duty to assist.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107(a) (West 1991 & 2002).  As 
discussed below, the development conducted by VA in this case 
fully meets the requirements of the old provisions of 
38 U.S.C.A. § 5107(a) (West 1991) and the new provisions of 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  The recent 
publication of new regulations implementing the Veterans 
Claims Assistance Act of 2000 (VCAA) does not require further 
development because, "the provisions of (the new 
regulations) merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA."  66 Fed.Reg. 
45,620, 45,629 (Aug. 29, 2001); see also 38 C.F.R. § 3.159.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or as to the completeness of the application. 

Second, VA has a duty to notify the veteran as to any 
information and evidence needed to substantiate and complete 
a claim, and as to what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In letters issued in March 1993, April 1998, and 
April 2002, the RO informed the veteran of the actions he 
must take and the type of evidence required in order to 
establish his current claims, to include medical evidence 
showing a increase in severity of his service connected SFW 
and their residuals.  
These letters notified the veteran of the types of actions 
that were required of him, to include his identification of 
pertinent evidence and his own attempt to obtain and forward 
this evidence to VA.  The letter of April 2002 also informed 
him of the development that would be completed by the RO in 
its efforts to substantiate his claims, to include obtaining 
pertinent medical records and a VA examination, if 
appropriate.  This information was also provided to the 
veteran in the Board remands of January 1998 and January 
2002.  

The letters of the RO and the Statement of the Case (SOC) 
issued in October 1993 and subsequent Supplemental Statements 
of the Case (SSOCs) notified the veteran of the type of 
medical evidence required to establish increased evaluations 
for the residuals of his SFWs.  The SOC and SSOCs 
specifically notified him of the evidence that the RO had 
considered, the pertinent laws and regulations governing his 
claims, and the reasons and bases for VA's decision.  He was 
also notified in a SOC of August 1999 and the SSOC of January 
2003, of both the old and new laws and regulations governing 
VA's duty to notify and assist, and he was provided an 
opportunity to comment on them.  

Also during the pendency of this claim, the diagnostic 
criteria found in the VA Schedule for Rating Disabilities, 
38 C.F.R., Part 4, for rating muscle and skin disorders were 
changed.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  He was notified of the old muscle criteria in the 
SOC of October 1993 and the new criteria in SSOC of August 
1998.  The veteran has been provided with ample opportunity 
to comment on both the old and new muscle injury rating 
criteria.  He was notified of the old criteria evaluating 
skin disorders in the SOC of October 1993 and the SSOC of 
August 1998; and, in a letter issued in June 2003, the Board 
directly informed the veteran of the new criteria for 
evaluating skin disorders.  The Board allowed the veteran an 
opportunity to present new contentions and/or evidence 
regarding the skin criteria, but he responded in July 2003 
that he had no further evidence or argument to present on 
this matter.  Based upon the above analysis, the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) have 
been met.  

Third, VA has a duty to assist a claimant in obtaining 
evidence needed to substantiate the claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent 
to the current claim in the possession of the Federal 
government have been obtained, to include military medical 
records.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(2), (3).  The veteran has not alleged that he has 
received VA medical treatment in recent years or is currently 
in receipt of Social Security Administration or Workers' 
Compensation benefits, and there is no indication that other 
Federal department or agency records exist that should be 
requested.  See 38 U.S.C.A. § 5106.  

In addition, the veteran has been afforded numerous VA 
compensation examinations.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  The VA examiners reported medical 
histories, provided examination findings and medical 
opinions, radiological reports, and provided the appropriate 
diagnoses.  In many instances, the examiners indicated that 
the medical history contained in the claims file had been 
reviewed and this was true of the latest examiners in 
December 2002.  

In addition, the latest VA examiners of December 2002 
identified the muscle groups affected by the SFW and provided 
opinions on the level of decreased functional ability of the 
joints affected by the SFW to include flare-ups of 
symptomatology.  See 38 C.F.R. § 4.40, 4.45; see also DeLuca 
v. Brown, 8 Vet. App. 202, 205-07 (1995).  Therefore, these 
examinations are fully adequate for providing evidence 
regarding the existence and severity of the veteran's current 
disabilities.  

In letters of 1993, April 1998 and April 2002, the veteran 
was asked to identify VA and/or private medical treatment 
pertinent to his current claims.  He failed to directly 
respond to these requests.  As the veteran has failed to 
identify any private treatment or pertinent treatment records 
in the possession of VA, there is no duty to notify the 
veteran of an inability to obtain identified records.  See 38 
U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  


According to the CAVC's holding in Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998), a claimant has due process rights 
that require VA to ensure full compliance with CAVC and Board 
remand instructions.  This case has been previously remanded 
by the CAVC, and specifically by the Board in January 1998 
and January 2002.  The latest CAVC remand required the Board 
to obtain thorough examinations of the veteran in order to 
determine the extend of the residuals of his SFWs and to 
provide adequate reasons and bases for its decision 
evaluating these residuals.  

A VA examination addressing the concerns of the CAVC was 
obtained in December 2002 and provided the appropriate 
medical opinions on the exact Muscle Groups affected by the 
SFWs after a review of the medical history in the claims 
file.  The Board is providing a detailed reasons and bases 
for its decision on these matters in the following analysis.  
In remands of January 1998 and January 2002, the Board 
requested that the RO provide the veteran with the 
appropriate notification under the VCAA, request that he 
identify all treatment for his SFWs, and obtain comprehensive 
VA examinations to evaluate the scar, neurological, and 
orthopedic residuals of the SFWs.  

These examination reports were to include medical opinions on 
whether the veteran experienced increased levels of 
functional disability due to fatigue, incoordination, and/or 
pain (to include periods of symptomatic flare-up) resulting 
from the SFWs.  As noted by the above analysis, the RO has 
fully complied with these instructions.  Therefore, the CAVC 
and Remand instructions do not require further development in 
this case.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affected the outcome of the case." ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In 
this case, however, as there is no indication that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of the issues decided below, 
the Board finds that any such failure is harmless.  
In this regard, while perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

Based on the above analysis, no reasonable possibility exists 
that further notice or assistance would aid in the 
substantiation of the appellant's claim in the instant 
appeal.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(d).  In 
addition, as the appellant has been provided the opportunity 
to present evidence and arguments on his behalf and availed 
himself of those opportunities, appellate review is 
appropriate at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).


Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 
and 4.2, which require the evaluation of the complete medical 
history of the veteran's condition.  Also, 38 C.F.R. § 4.10 
provides that, in cases of functional impairment, evaluations 
must be based upon lack of usefulness of the affected part or 
systems, and medical examiners must furnish a full 
description of the effects of the disability upon the 
person's ordinary activity.  


These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  

With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully noted.  
The intent of the Rating Schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  Generally, the evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14; See also Fanning v. Brown, 4 Vet. App. 225 
(1993).  However, in Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994), the CAVC held that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3, 4.5.  To deny a claim on its merits, the evidence 
must preponderate against the claim.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

The words "slight", "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"mild" and "moderate" by VA examiners or other physicians, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

The veteran is currently service-connected for residuals of a 
SFW to his left leg, left cheek, and left forearm.  Shrapnel 
wounds often result in impairment of muscle, bone and/or 
nerve.  Through and through wounds and other wounds of the 
deeper structures almost invariably destroy parts of muscle 
groups.  Muscle Group damage is categorized as slight, 
moderate, moderately severe and/or severe and evaluated 
accordingly under 38 C.F.R. § 4.56.  In considering the 
residuals of such injuries, it is essential to trace the 
medical-industrial history of the disabled person from the 
original injury, considering the nature of the injury and the 
attendant circumstances, and the requirements for, and the 
effect of, treatment over past periods, and the course of the 
recovery to date.  38 C.F.R. § 4.41.


The rating criteria for Muscle Group injuries were changed 
effective July 13, 1997, during the pendency of this appeal.  
See 62 Fed.Reg. 106, 30235-30240 (June 3, 1997).  The defined 
purpose of these changes was to incorporate updates in 
medical terminology, advances in medical science, and to 
clarify ambiguous criteria.  The comments also clarify that 
such were not intended as substantive changes.  See 62 
Fed.Reg 106, 30225-30237.

The CAVC has held that when the regulations concerning 
entitlement to a higher rating undergo a substantive change 
during the course of an appeal, the veteran is entitled to 
resolution of his claim under the criteria that are to his 
advantage.  Karnas, supra.  The Board finds that in this 
case, based on the comments in the Federal Register and its 
own review of the old and new regulations, that the effected 
regulations and applicable diagnostic codes regarding muscle 
injuries have not undergone any substantive changes.  A 
review of the criteria at 38 C.F.R. § 4.73 reveals that the 
identification of the muscle groups has not changed nor has 
the rating criteria characterized as "slight, moderate, 
moderately-severe, and severe" for most of the muscle 
injuries.  In addition, the pertinent portions of 38 C.F.R. 
§ 4.56 have remained the same providing criteria for slight, 
moderate, moderately severe, and severe muscle injuries 
resulting from shell fragments and missiles.

According to 38 C.F.R. § 4.56, an open comminuted fracture 
with muscle or tendon damage will be rated as a severe injury 
of the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(a), (b), (c).

Under Diagnostic Codes (Codes) 5301 through 5323, 38 C.F.R. 
§ 4.56(d) requires that disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe as follows:


(1) Slight disability of muscles.  (i) Type of injury.  
Simple wound of muscle without debridement or infection.  
(ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
38 C.F.R. § 4.56.  (iii) Objective findings.  Minimal scar.  
No evidence of fascial defect, atrophy, or impaired tonus. No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of 38 C.F.R. 
§ 4.56, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3)  Moderately severe disability of muscles.  (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low- velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of 38 C.F.R. § 4.56 and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

Disability in the field of neurological conditions is 
ordinarily to be rated in proportion to the impairment of 
motor, sensory or mental function; with special consideration 
of psychotic manifestations, complete or partial loss of use 
of one or more extremities, speech disturbances, impairment 
of vision, disturbances of gait, tremors, visceral 
manifestations, injury to the skull, etc.  In rating 
peripheral nerve injuries and their residuals, attention 
should be given to the site and character of the injury, the 
relative impairment in motor function, trophic changes, or 
sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

The term ``incomplete paralysis'' discussed under 38 C.F.R. 
§ 4.124a in rating peripheral nerve injuries, indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.

The rating criteria for skin disorders at 38 C.F.R. § 4.118 
were recently changed effective August 30, 2002.  See 67 
Fed.Reg. 147 49590, 49596-99 (July 31, 2002).  

Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
claimant shall apply.  Karnas, supra.  In the current case, 
the Board finds, based on the analysis given below, that the 
new rating criteria are no more favorable to the veteran than 
the prior criteria.  


SFW Left Thigh

In his written contentions, the veteran has indicated that 
his SFW to the left thigh has resulted in severe pain and 
weakness in his left hip and knee during activity.  He 
asserted that this pain and weakness underwent periods of 
exacerbation during repeated or strenuous activity, or during 
changes in the weather.

Records for July 1945 show that the veteran suffered a SFW to 
the left thigh.  However, the available service medical 
records fail to provide information on whether this wound was 
debrided.  The hospitalization records from service do not 
indicate any prolonged infection associated with this wound.  
However, he was hospitalized for his wounds for approximately 
one month and apparently given a form of antibiotic.

On VA examination in January 1954, the veteran was noted to 
have a non-tender and non-depressed scar on the posterior-
lateral aspect of the proximal third, left thigh, and X-ray 
studies reportedly revealed multiple metallic foreign bodies 
in the soft tissue of the upper end of the thigh.  Muscle 
tone in the left lower extremity was normal.  The veteran was 
diagnosed with residuals of a shell fragment wound to the 
left thigh, with involvement of Muscle Group XIV with 
manifestations, and metallic foreign bodies present.

In February 1954, the RO granted service connection for the 
residuals of a shell fragment wound to the left thigh with 
injury to Muscle Group XIV with retained metallic foreign 
bodies.

Following physical evaluation of his left thigh on VA 
examination in October 1978, which showed multiple scars of 
the left thigh with injury to the hamstrings, the veteran was 
diagnosed with multiple scars, left thigh and buttocks, with 
retained metallic foreign bodies and injury to Muscle Groups 
XIII and XVII.  X-ray studies notably showed metallic foreign 
bodies located in the gluteal muscles belonging to Muscle 
Group XVII.

In a June 1993 physical examination, the VA physician noted a 
one centimeter (cm) depressed and slightly tender scar along 
the posterior aspect of the left thigh with positive adhesion 
to the subanterior tissue of the left thigh.  The VA 
physician found no swelling and no ulceration.  Upon 
examination for muscle injuries, the VA physician found good 
muscle strength and no evidence of muscle atrophy.

X-rays taken in June 1993 of the veteran's femur reportedly 
revealed metallic foreign bodies in the paratrochanteric soft 
tissue and two faint fragments in the lateral upper thigh.  
X-rays of the left hip reportedly revealed several small 
metallic foreign bodies in the proximity of the left hip 
joint, in the soft tissues immediately lateral to the head 
and greater trochanter.  The VA radiologist concluded that no 
evidence of fractures or arthritic changes were seen in 
either hip joint, and that abduction was satisfactory.

In December 1995, the RO provided the veteran with another VA 
physical examination.  This examination was conducted in 
regard to the veteran's claim of entitlement to service 
connection for multiple joint disability, claimed as 
secondary to service-connected SFWs.  During this 
examination, the veteran again reported pain his left upper 
and lower extremities.  Upon examination of the nerves, the 
VA physician noted that he limped on his left leg but 
appeared stable.  The VA physician also noted that the deep 
tendon reflexes in the left leg were active and equal, and 
that he could find no evidence of atrophy or nerve lesions in 
the lower extremities.  Range of motion in the hip was noted 
to be from 0 to 100 degrees flexion, 0 to 40 degrees 
abduction, and 0 to 10 degrees extension, with reported pain 
on extremes of motion.  A VA electromyography (EMG) noted 
evidence of abnormalities associated with the right peroneal 
and sural nerves, but all other nerve conduction studies were 
found to be within normal limits.  
A VA physician who reviewed this report in December 1995, 
diagnosed peripheral neuropathy affecting the lower 
extremities more than the upper extremities.

In April 1998, a series of VA examinations were conducted.  
During a neurological examination, the veteran reported pain 
over his left buttock.  The VA neurologist noted that the 
veteran dragged his left lower extremity when he walked but 
that he appeared stable.  Upon examination of the lower 
extremities, the VA neurologist found no focal weakness, 
paralysis, or atrophy, and noted that the deep tendon 
reflexes were active and equal.  Hyposthenia was noted in the 
left lower extremity.  The VA neurologist concluded that the 
veteran had no neurological deficit.

A VA joint examination was also conducted.  Upon examination, 
the VA physician again observed that the veteran walked with 
a limp in his left leg but that his gait appeared stable.  
Range of motion of the hip was reportedly from 0 to 100 
degrees flexion, 0 to 10 degrees extension, 0 to 40 degrees 
adduction, 0 to 20 degrees abduction, and 0 to 40 degrees 
internal rotation.  The veteran reportedly grimaced upon 
movement of his hips.  The VA physician noted that there was 
no limitation of motion in the veteran's knees and no 
evidence of instability.  The VA physician diagnosed the 
veteran with a healed scar of the left thigh, residual of a 
SFW to Muscle Group XIV with metallic foreign bodies.

In April 1998, the veteran also underwent a VA dermatology 
examination in which he again reported pain in his left upper 
and lower extremities.  Upon examination, the VA 
dermatologist noted three scars on the lateral aspect of the 
proximal third left thigh, the largest measuring about three 
cm in diameter, and the others reportedly hardly visible.  
All were found to be non-tender and non-depressed.  The VA 
dermatologist concluded that there had been injury to Muscle 
Groups XIII and XVIII in the left thigh and buttocks.  The VA 
dermatologist diagnosed the veteran with a healed scar of the 
left thigh with injury to Muscle Group XIV.

In December 1998, another series of VA examinations were 
provided.  On examination of the joints, the veteran reported 
that he experienced pain on and off in his left hip, and that 
he experienced both lack of endurance and easy fatigability.  

The VA physician noted that the veteran reported no 
instability.  The veteran also reported that his pain was 
aggravated by cold weather and relieved by hot packs and 
rest.  The VA physician noted that the veteran was reportedly 
ambulant without assistance and still capable of doing 
activities of daily living without difficulty, but that 
activities such as prolonged walking and climbing up and down 
stairs reportedly affected him greatly due to pain.  Some 
limitation of motion was reported in the left hip during both 
active and passive range of motion.  The VA physician noted 
that examination of the weight bearing joints, including 
hips, knees, and ankles, was negative for any evidence of 
edema, effusion, instability, redness, tenderness, or 
abnormal movement.  A 1 inch by 1/2 inch scar, which was 
reportedly flat and non-tender, was noted over the posterior 
aspect of the left thigh.

Following the veteran's joint examination, the VA physician 
concluded that there was no evidence of gross deformity or 
extreme limitation or incapacitation due to his shrapnel 
injuries.  He further concluded that all of the wounds healed 
without major affectation of the muscles or joints and that 
the veteran was still functional in terms of mild to moderate 
activities.  The VA physician indicated that any limitation 
of motion in the veteran's joints was more likely due to his 
degenerative arthritis rather than his war injury.

In December 1998, another VA dermatology examination was 
conducted.  This report is negative for any findings 
regarding the veteran's left thigh scarring but does include 
a color photograph of his left thigh.

A series of comprehensive VA examinations were given to the 
veteran in December 2002.  The examiner indicated that the 
SFW to the left thigh had caused mild injuries to Muscle 
Groups XVII and XIII.  These Muscle Groups were reported to 
affect extension of the left hip joint and flexion of the 
left knee.  The examiner commented that the SFW was found to 
be mild in degree with minimal loss of motion due to pain 
resulting from the SFW.  Examination had revealed no atrophy 
in either muscle group and the "preponderance of arthritic 
changes were not noted on the affected side compared to the 
unaffected side."  The SFW scar on the left thigh was barely 
visible and measured one cm by one cm over the left posterior 
thigh.  

The left thigh scar was negative for tenderness, adherence, 
ulceration, elevation/depression, underlying tissue loss, 
inflammation, edema, keloid formation, or disfigurement.  The 
scar was slightly hipo-pigmented, but the texture was normal.  
The examiner determined that this scar did not limit the 
function of the adjacent joints.  It was determined by the 
examiner that the veteran had pain, weakness, and lack of 
endurance in both the left hip and knee.  The examiner 
commented that the joint problems were aggravated by cold 
weather and subject to periods of symptomatic flare-ups, but 
the frequency of these flare-ups could not be determined.  

On examination, the veteran was able to ambulate with the use 
of a cane and had an antalgic gait favoring the left side.  
The examiner noted guarded movements, but there was no muscle 
atrophy in the affected groups.  During flare-ups, the 
veteran reportedly would be unable to ambulate.  The examiner 
noted active range of motion in the left hip was flexion from 
0 to 100 degrees, extension from 0 to 10 degrees, adduction 
from 0 to 15 degrees, abduction from 0 to 30 degrees, 
external rotation from 0 to 35 degrees, and internal rotation 
from 0 to 25 degrees.  During periods of flare-ups, the 
examiner estimated range of motion in the left hip to be 
flexion from 0 to 90 degrees, extension from 0 to 10 degrees, 
adduction from 0 to 10 degrees, abduction from 0 to 25 
degrees, external rotation from 0 to 30 degrees, and internal 
rotation from 0 to 20 degrees.  

Range of motion in the left knee was from 0 to 90 degrees 
during examination and estimated to be from 0 to 60 degrees 
during episodes of flare-ups.  The left hip and knee were 
negative for instability.  X-ray of the left hip noted a 
minor abnormality of a few small retained metallic foreign 
bodies in the left para-articular area.  The left knee 
revealed a minor abnormality characterized by degenerative 
joint disease.  The diagnoses included mild/slight muscle 
injury of the posterior thigh and pelvic girdle Muscle 
Groups, left thigh scar residual of SFW, and minimal 
degenerative joint disease of the left knee.


VA Neurological examination of the left thigh revealed that 
the veteran was ambulatory with no sensory deficit and 
positive deep tendon reflexes.  No atrophy, other trophic 
changes, or pathological reflexes were found on examination.  
The examiner commented that there was no evidence of 
peripheral nerve injury.

The veteran's scar on the left forearm (residual of a shell 
fragment wound with metallic foreign body), is currently 
evaluated as 10 percent disabling under the VA Schedule for 
Rating Disabilities, 38 C.F.R. § 4.118, Diagnostic Code 5314 
(Muscle Group XIV), effective from February 11, 1993.  

As noted in the CAVC's latest remand, there appears to be 
some controversy between the examiners with respect to what 
Muscle Groups are affected by the veteran's service-connected 
SFW to the left thigh.  The initial VA examiner of January 
1954 and another VA orthopedic examiner of April 1998 
identified Muscle Group XIV.  VA orthopedic examiners of 
October 1978 and December 2002 identified the affected Muscle 
Groups as XIII and XVII.  A dermatologist of April 1998 
identified Muscle Groups XIII, XVI, and XVIII as affected by 
the SFW.  

The Board notes that it cannot rely on its own 
unsubstantiated opinion in making medical determinations.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Instead, 
it must rely on the opinion of competent medical 
professionals and when, as in this case, there is a 
difference of opinion, it must weigh the probative value of 
the evidence.  

If the evidence is in equipoise, the benefit of the doubt 
must be given to the veteran.  See 38 U.S.C.A. § 7104(d)(1); 
see also Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Cohen 
v. Brown, 10 Vet. App. 128, 150-51 (1997) (It is the Board's 
responsibility to assess the credibility and weight to be 
given to medical evidence, submit a clear analysis of the 
evidence that it finds persuasive or unpersuasive with 
respect to a particular issue, and if a preponderance of the 
evidence is against a claim, then it is to be denied).  


Initially, the Board finds that the dermatologist's opinion 
of April 1998 carries little probative value in determining 
the affected Muscle Groups as this examiner primarily 
discussed the resulting scarring from the SFW, not the 
underlying muscle injury.  This examiner also failed to 
provide any detailed reasons and bases for his/her opinion 
based on orthopedic findings, unlike the orthopedic examiners 
noted in the prior paragraph.  While the other examiners 
appear to base their opinions on a thorough orthopedic 
examination of the left thigh, the Board finds that the 
opinions of the October 1978 and December 2002 examiners are 
more probative.  

In addition to physical examination findings, the examiner of 
October 1978 based his/her opinion on radiological evidence 
that determined metallic bodies were located in Muscle Group 
XVII.  Based on the Board's remand of January 2002, the 
December 2002 examiner was fully cognizant of this 
controversy and was specifically asked to review the evidence 
of record and resolve this issue.  This examiner specifically 
indicated that he/she had conducted a review of the claims 
file and determined, based on this review and a physical 
examination, that the Muscle Groups affected were XIII and 
XVII.  

The examiners of January 1954 and April 1998 were not given 
such instructions and do not appear to have conducted their 
examinations with the understanding that such a controversy 
needed resolution.  Based on this analysis, the Board finds 
that the most probative medical opinion of record has 
established that the Muscle Groups affected by the left thigh 
SFW are XIII and XVII.  As there is no controversy in the 
most probative medical opinions, the evidence is not in 
equipoise and the doctrine of reasonable doubt is not raised 
regarding this issue.

Turning to the SFW scaring on the veteran's left thigh, the 
longest measurement for this scar was in April 1998 that 
found it to be three cm in diameter and in December 1998 that 
noted a scar of 1 inch long by 1/2 inch wide.  This scar has 
consistently been found to be well healed.  The noted defects 
have included depressed area with adhesion to underlying 
tissue that was slightly tender (noted in June 1993) and 
hypo-pigmentation reported in December 2002.  
A review of the available photographs indicates that the left 
thigh scar is well healed and barely visible, as noted on 
examination in December 2002, and does not appear to exceed 
the measurements reported in December 1998.

This level of deformity warrants no more than a 10 percent 
evaluation under both the new and old criteria at Code 7804 
for superficial scars that are painful on objective 
examination.  See 38 C.F.R. § 4.118.  This is the highest 
evaluation authorized under this diagnostic code.  
Consideration of the criteria under either the new or old 
Codes 7802 and 7803 is not warranted, as the highest 
evaluation allowed under these diagnostic criteria is a 10 
percent evaluation.  

Consideration for an evaluation under the old criteria at 
Code 7801 is not authorized as the left thigh scar is not the 
result of a third degree burn.  An evaluation of this scar 
under either the new or old Code 7800 is not authorized, as 
this scar does not affect the face, head, or neck; nor is it 
otherwise normally visible to others.  A higher evaluation 
under the new Code 7801 is not warranted as the left thigh 
scarring in no way approaches 12 square inches (77 square cm) 
that is required for a 20 percent evaluation.  

Under both the old and new criteria at Code 7805, a scar that 
results in limitation of function of the affected part is to 
be evaluated under the appropriate orthopedic or muscle 
injury diagnostic codes.  As discussed above, the most 
probative medical opinion of record has associated the SFW to 
injuries of Muscle Groups XIII and XVII.  Radiological 
evidence continues to report metallic fragments in the soft 
tissue of the left thigh.  However, the medical evidence has 
consistently found no evidence of muscle tissue loss or 
atrophy.  

According to the provisions of 38 C.F.R. § 4.56, the 
veteran's SFW characterized by a deep penetrating wound 
(verified by X-ray of June 1993 that noted metallic bodies in 
the vicinity of the bones and joint of the left hip) of short 
track from small shell fragments, without explosive effect 
from high velocity missile, is to be considered a moderate 
muscle disability.  The Board notes that not all of the 
listed criteria regarding history or objective findings under 
38 C.F.R. § 4.56 for a moderate injury are noted in the 
current record.  

The service medical records are silent on whether debridement 
was done and there is no current objective evidence of loss 
of muscle tissue in the left thigh.  However, there is an in-
service history of treatment with antibiotics, suggesting an 
infection, with a long hospitalization of one month.  In 
addition, the left thigh muscles reveal a level of pain and 
lack of endurance more approximating a moderate muscle 
disability.  Based on these findings, the Board determines 
that the left thigh muscle injuries are more analogous to a 
moderate muscle injury than a slight injury.  Therefore, as a 
matter of law and regulation, the Board is compelled to award 
a 10 percent evaluation for a moderate injury to Muscle Group 
XIII and a 20 percent evaluation for a moderate injury to 
Muscle Group XVII, as required by the criteria at Codes 5313 
and 5317.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a); 
see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

Higher evaluations are not warranted under 38 C.F.R. § 4.56 
and the diagnostic criteria evaluating muscle injuries, as 
the left thigh SFW was not the result of a small high 
velocity missile or a large low velocity missile.  In 
addition, there is no evidence from the service medical 
records that the SFW resulted in debridement, prolonged 
infection, sloughing of soft parts, or intermuscular 
scarring.  

In addition, examination findings in recent years have not 
shown loss of deep fascia, muscle substance, or the loss of 
normal firm resistance of the left thigh muscles when 
compared to the right side.  Thus, the objective evidence 
does not establish the symptomatology necessary under 
38 C.F.R. § 4.56 for the award of a moderately service muscle 
injury to the left thigh.  While examiners of record have 
noted that the muscle injuries are of a mild degree, the 
Board is constrained by law and regulation from exercising 
any independent judgment of this matter and must award the 
required rating for a moderate level of disability.  See 
Myler v. Derwinski, 1 Vet. App. 571, 574-75 (1991) (In the 
latter case, the CAVC ruled that it was clear and 
unmistakable error for VA adjudicators not to strictly apply 
the provisions of 38 C.F.R. § 4.56 even when medical evidence 
suggests less severe residuals.)


There is no medical evidence or opinion of record which has 
associated any type of fracture or bone abnormality with the 
left thigh SFW.  In addition, the examiners of December 1998 
and December 2002 have apparently indicated that the 
osteoarthritis of the veteran's joints is not associated with 
the SFW of the left thigh.  

The December 1998 examiner opined that any loss of motion or 
other abnormality associated with the veteran's joints was 
the result of osteoarthritis and not related to the SFW, in 
effect, indicating that the osteoarthritis was also not 
associated with the SFW.  The December 2002 examiner noted 
that since the degree of osteoarthritis in the joints of the 
left leg was no more severe than that in the right, the 
osteoarthritis was not the result of the SFW.  Thus, an 
evaluation under Codes 5003, 5010, 5255, 5262, and 5275 is 
not warranted.  

As the medical examiners have consistently found no 
instability in either the left thigh or left knee joint, 
evaluations under Codes 5254, 5255, 5257, 5262, and 5263 for 
instability would be inappropriate.  A neurological examiner 
of December 1995 did diagnose peripheral neuropathy in the 
lower extremities.  However, the EMG report this opinion was 
based on found abnormalities in the right lower extremity, 
but apparently found the left lower extremity within normal 
limits.  The lack of a nerve injury in the left leg was 
corroborated by the examiner of December 2002 who ruled out 
any peripheral nerve injury or disability associated with the 
SFW.  Therefore, an evaluation under Codes 8520-30 (to 
include Codes 8620-30 and 8720-30) is not warranted.  

The examiners have found limitation of motion in both the 
left hip and knee joints, and it appears that some of these 
examiners have associated this limitation with the muscle 
injuries resulting from a SFW.  The medical evidence 
indicates that the veteran walks with a limp, presumably due 
at least in part to the SFW/muscle injuries, and the 
examination report of December 2002 indicated that the 
veteran could not ambulate during flare-ups of his 
symptomatology.  However, this latter comment appears to be a 
recitation of the veteran's reported symptoms and not a 
finding of the examiner.  See Godfrey v. Brown, 8 Vet. App. 
113, 121 (1995) (VA is not required to accept opinions based 
upon a claimant's recitation of an uncorroborated medical 
history.)  
This is evident as the same examiner later provided opinions 
on the limitation of motion in each joint during active 
flare-ups that was substantially better than an ankylosed 
joint.  This is consistent with prior examination results, 
which noted substantial functional ability in both the knee 
and hip.  Based on this medical evidence and analysis, the 
Board finds that evaluation for ankylosed or fixed joints of 
the knee and hip under Codes 5250 and 5256 is not warranted.  

Multiple examiners have noted objective findings of pain on 
motion of both the left knee and hip.  The worst reported 
range of motion in either joint in recent years was given by 
the VA examiner of December 2002 in his/her estimate of 
functional ability during symptomatic flare-ups.  The 
estimated range of motion in the left hip was flexion from 0 
to 90 degrees, extension from 0 to 10 degrees, adduction from 
0 to 10 degrees, abduction from 0 to 25 degrees, external 
rotation from 0 to 30 degrees, and internal rotation from 0 
to 20 degrees.  

Turning to the criteria for evaluating loss of motion in a 
hip joint, a compensable evaluation cannot be awarded under 
Code 5251 since extension of the left thigh exceeded 5 
degrees; or under Code 5252 since flexion of the left thigh 
exceeded 45 degrees; or under Code 5253 since abduction 
exceeds 10 degrees, adduction of 10 degrees would allow the 
veteran to cross his legs, and both internal and external 
rotation exceed 15 degrees.  Range of motion in the left knee 
was estimated to be from 0 to 60 degrees during episodes of 
flare-ups.  

This level of functioning would not allow a compensable 
evaluation under Code 5260 since flexion exceeded 45 degrees 
or under Code 5261 as extension is not limited to 10 degrees.  
The highest evaluation for a semilunar cartilage injury under 
either Code 5258 or 5259 is 20 percent disabling for frequent 
episodes of locking, pain, or effusion.  The medical evidence 
has not reported any evidence of locking or effusion in the 
left knee joint.  However, the record is replete with 
references to objective demonstrations of pain during knee 
movement.  

Even if the left knee disability were to be considered by 
analogy for an evaluation under Code 5258, a separate rating 
for the loss of motion in the left knee would violate the 
provisions of 38 C.F.R. § 4.14.  

That is, the symptomatology that allowed compensable 
evaluations for muscle injuries under 38 C.F.R. § 4.56 to 
include pain with motion, would be considered in the 
evaluation of loss of knee motion under Code 5258.  The 
overlapping nature of the symptomatology is also evident in 
the description of the functions of Muscle Groups XIII and 
XVII at Codes 5313 and 5317, which reveal that these Muscle 
Groups are used in the function of both the hip and knee 
joints.  

Therefore, the Board must award the veteran the highest 
evaluation allowed under either the muscle injury criteria at 
4.73 or the orthopedic disability criteria at 4.71a, but not 
both.  Based on the above analysis, the veteran is entitled 
to a 10 percent evaluation under Code 5313 and a 20 percent 
evaluation under Code 5317 for muscle injuries arising from 
the left thigh SFW.  This results in a combined evaluation of 
30 percent disabling.  See 38 C.F.R. § 4.25.  He conceivably 
warrants a noncompensable evaluation for loss of motion in 
the left hip and a 20 percent evaluation under Code 5258; 
resulting in a combined evaluation of 20 percent disabling.  
Therefore, it is obvious that the highest evaluation allowed 
by law and regulation conform with the ratings given for 
injuries to Muscle Groups XIII and XVII under 38 C.F.R. 
§ 4.73.

Based on the above analysis, the residuals of the SFW to the 
left thigh warrant separate evaluations of 10 percent under 
Code 7804 for a superficial/painful scar, 10 percent under 
Code 5313 for an injury to Muscle Group XIII, and 20 percent 
under Code 5317 for an injury to Muscle Group XVII.  


SFW Left Cheek

In his written contentions, the veteran has claimed that he 
has pain and swelling in his left cheek due to his SFW.  He 
also asserts that this SFW has led to at least a moderate, if 
not severe, level of facial disfigurement and periods of 
headaches and dizziness.

During service, the veteran suffered a SFW left temporal and 
the left side of his face.  However, the available service 
medical records fail to provide information on whether this 
wound was debrided.  The hospitalization records from service 
do not indicate any prolonged infection associated with this 
wound.  However, he was hospitalized for approximately one 
month for his wound and treated with a form of antibiotic.

On VA examination in January 1954, the veteran complained of 
problems with mastication due to pain from his SFW.  He was 
noted to have a non-tender and non-adherent lateral scar 
extending upward from the left margin of the mouth.  X-ray 
studies of the facial bones revealed multiple metallic 
foreign bodies below the left zygoma.  A solitary metallic 
foreign body was also noted on the lateral or anterior 
cranial fossa.  The VA physician found no facial 
disfigurement. 

During an October 1978 VA examination, the physician found a 
depressed, non-adherent and non-tender scar on the left 
cheek, which was a residual of a SFW that reportedly 
penetrated the buccal cavity.  The scar was considered 
disfiguring and representative of injury to the fascial 
muscle. 

During the June 1993 VA physical examination, the VA 
physician found a two millimeter (mm) healed, depressed, and 
slightly tender scar along the left cheek.  The VA physician 
found no swelling and no ulceration.  X-rays taken in June 
1993 of the veteran's skull reportedly revealed a small 
metallic foreign body projected on the left frontal bone 
immediately adjacent to the frontotemporal suture.  A smaller 
fragment was also seen in the soft tissue in the region of 
the left maxilla.  No evidence of fracture or soft tissue 
reaction was noted.  The diagnosis was residuals of a SFW to 
the left cheek with metallic foreign bodies in the head.

During the April 1998 VA neurological examination, the 
veteran reported pain over the left side of his face.  Upon 
examination of the veteran's cranial nerves, the VA 
neurologist found no focal paralysis and no evidence of any 
motor or sensory impairment.  

The VA neurologist noted that neither the veteran's smell nor 
taste was reportedly affected.  There apparently were 
complaints of hyposthenia over the left side of the veteran's 
face.  However, the VA neurologist concluded that the veteran 
had no neurological deficit.

During the April 1998 VA dermatologist examination, the VA 
dermatologist noted a healed, non-tender scar over the 
veteran's left cheek, lateral to the nasolabial fold and 
measuring 2 by 1/2  cm in diameter.  The scar was found to be 
depressed, in adherent, with injury to the fascial muscle.  
Mild to moderate disfigurement was noted in the scar of the 
left cheek.  Color photographs of the veteran's face that 
accompany this report.

X-rays taken in April 1998 continued to reveal multiple 
metallic foreign fragments in the veteran's left cheek.  The 
VA radiologist noted that X-rays of the veteran's head 
remained essentially unchanged from his June 1993 X-rays.

In April 1998, a VA dental examination was also conducted.  
The VA dentist found edentulous arches of both the upper and 
lower arches, and indicated that the veteran was wearing ill-
fitting dentures.  No complaints or additional findings were 
noted.

During the December 1998 VA dermatologist examination, the VA 
dermatologist noted the presence of two hard subcutaneous 
nodules in the veteran's left arm and left index finger.  The 
veteran reported that his shrapnel wounds were constantly 
bothering him and that these injuries were aggravated by cold 
weather.  Attached to the examination report are several 
color photographs of the veteran's face, left forearm, and 
left fingers.

A series of comprehensive VA examinations were given to the 
veteran in December 2002.  Examination had revealed no 
atrophy or residual muscle or joint disability associated 
with the left cheek SFW.  It was indicated by the examiner 
that the SFW scar on the left cheek was no longer visible and 
there was no associated disfigurement.  

The left cheek scar was negative for tenderness, adherence, 
ulceration, elevation/depression, underlying tissue loss, 
inflammation, edema, keloid formation, and its texture was 
normal.  The diagnoses included left cheek scar residual of 
SFW.

VA neurological examination found no cerebellar, cranial 
nerve, or facial sensory deficit.  There was no facial 
asymmetry.  No atrophy, other trophic changes, or 
pathological reflexes were found on examination.  The 
examiner commented that there was no evidence of a nerve 
injury.

The veteran's scar on the left cheek (residual of a shell 
fragment wound with metallic foreign body), is currently 
evaluated as 10 percent disabling under the VA Schedule for 
Rating Disabilities, 38 C.F.R. § 4.118, Diagnostic Code 7800, 
effective from February 11, 1993.  

Based on the measurements obtained in above noted 
compensation examinations, the Board finds that the veteran's 
left cheek scar is approximately 2 cm long by 1/2 cm wide.  The 
Board will resolve any doubt regarding the length or width of 
the line of this scar in the veteran's favor, that is, the 
Board will evaluate the size of the scar on the largest 
measurements noted in recent examinations.  A 2 by 1/2 cm scar 
does not meet the first two characteristics of disfigurement 
under the new criteria at Code 7800.  

Nor is there any medical evidence in recent years that the 
left cheek scar is adherent to underlying tissue, hypo-or 
hyper-pigmented in an area exceeding six square inches, has 
abnormal texture (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.), has 
underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.), or is indurated and inflexible in 
an area exceeding six square inches (39 sq. cm.).  The 
medical evidence of recent years only supports the finding 
that the veteran currently has only one characteristic of 
facial disfigurement, that is, a depressed scar.  In 
addition, the color photographs support this conclusion.  The 
aging process has ironically helped hide the facial scaring 
in the crease of wrinkles allowing the face to be more 
symmetrical in appearance than when compared to photographs 
of the veteran at a younger age.  While the examiner of April 
1998 characterized the facial disfigurement as mild to 
moderate, the preponderance of the medical findings and the 
photographic evidence only supports an award of no more than 
10 percent disabling under the new criteria at Code 7800.  
While some examiners have indicated a facial muscle injury 
exists, there is no evidence from the examination reports 
that this injury has resulted in any tissue loss.

Based on the analysis of the characteristics of 
disfigurement, the Board finds that the veteran is entitled 
to an evaluation of 10 percent under the new criteria at Code 
7800 for left cheek disfigurement of one facial feature with 
one characteristic of disfigurement, that is a depressed 
scar.  A higher evaluation is not warranted under Code 7800 
as there is only one feature (the left cheek) is affected by 
the SFW and this scar has not resulted in a gross distortion, 
asymmetry of the facial feature, or visible or palpable 
tissue loss.  Therefore, the objective and photographic 
evidence does not support an evaluation under the new Code 
7800 in excess of 10 percent.  An evaluation is not warranted 
under the new criteria of Codes 7801 and 7802 as scars on the 
face are specifically excluded from consideration under these 
criteria.  As a ten percent evaluation is all that is allowed 
under Codes 7803 and 7804, application of these criteria for 
the neck scar is not warranted.  

Under the old criteria at Code 7800, a moderately disfiguring 
scar of the head, face, or neck warranted a 10 percent 
evaluation.  A 30 percent evaluation required a severely 
disfiguring scar, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles.  Based 
on the above findings that the left cheek scar is 
characterized by an approximately 2 by 1/2 cm scar with 
depressed area, the Board finds that it only warrants a 10 
percent evaluation under the old Code 7800.  The criteria for 
a 30 percent evaluation strongly implies that a severe 
disfigurement would be readily apparent to a casual observer 
and involve the eyes, lips, or ears.  The available color 
photographs indicate that the scar on the veteran's left 
cheek is now somewhat hidden by wrinkles and there is no 
medical opinion finding that this scar is of a severe nature.  
In fact, the examiner of January 1998 opined that the scar 
was no more than a moderate disfigurement.  Regardless of its 
location, the left scar is well healed and does not present a 
severe disfigurement to the veteran.  Thus, a 30 percent 
evaluation is not warranted under the old criteria at Code 
7800.


As a ten percent evaluation is the highest authorized under 
old Codes 7802, 7803, and 7804, consideration of these 
criteria is not warranted.  In addition, consideration of the 
criteria at the old Code 7801 is not appropriate in the 
current case as these criteria evaluate areas of third degree 
burns, not scars.  A rating by analogy under 38 C.F.R. § 4.20 
would be inappropriate in the current circumstances as there 
is specific rating criteria for scars of the face that had 
resulted in disfigurement.

Under both the old and new criteria at Code 7805, a scar with 
limitation of function of the affected part is to be 
evaluated under the appropriate orthopedic or muscle injury 
diagnostic codes.  Medical opinion of record has consistently 
indicated that the SFW caused a muscle injury to the left 
facial muscles.  Radiological evidence continues to report 
metallic fragments in the soft tissue of the face.  There is 
no medical opinion of record that has associated any type of 
fracture or joint abnormality of the skull or jaw with the 
SFW.  Thus, an evaluation under Codes 5003, 5010, and 5296 is 
not warranted.  

While the veteran apparently complained of hyposthenia on the 
left side of his face in April 1998, it appears that the 
neurological examiner did not corroborate this claim, as the 
diagnosis found no neurological deficits existed with the 
cranial nerves.  This opinion was confirmed in the 
neurological examination of December 2002.  There is no 
medical opinion of record that has associated a neurological 
abnormality with the veteran's SFW of the left cheek.  
Therefore, an evaluation under Code 8207 or any other 
criteria evaluating cranial nerves cannot be awarded.  

The criteria evaluating a facial muscle injury at Code 5325 
allows a minimum 10 percent evaluation for a muscle injury 
that to any extent interferes with mastication.  While the 
examiners of recent years have failed to discuss to what 
extent the veteran's muscle injury has interfered with his 
ability to eat, the veteran had repeatedly claimed 
significant pain associated with the SFW of the left cheek.  
It is also significant to consider that the veteran is 
service-connected for the loss of tooth #14 due to the SFW, a 
disability that is considered noncompensable.  
It seems reasonable to the Board that the pain from the SFW 
wound to the left cheek, that has also resulted in a muscle 
injury with retained metallic bodies and loss of a tooth, 
would to some extent interfere with his ability to eat.  
Therefore, the Board finds that the veteran is entitled to a 
separate 10 percent evaluation under Code 5325.  

While there is evidence that this SFW was a through and 
through wound (as indicated by the loss of tooth) from a 
small shell fragment with retained metallic fragments, and 
could be characterized as a moderate muscle injury under 
38 C.F.R. § 4.56, a 10 percent evaluation is all that is 
authorized under Code 5325 for injuries to facial muscles.  
See 38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  In 
addition, a separate evaluation under Code 5325 is not 
prohibited by the provisions of 38 C.F.R. § 4.14 as the 
criteria at Code 7800 evaluating disfigurement of the face do 
not consider pain or effects on mastication.  Finally, an 
evaluation under Code 5326 is not for consideration as there 
is no medical evidence of facial muscle herniation in the 
area of the SFW.


Conclusion

Based on that above analysis, the Board finds that the 
preponderance of the evidence, primarily the objective 
examination findings and photographic images, is against the 
claim of an increased evaluation for a slightly disfiguring 
scar on the left cheek that resulted from a SFW.  The 
evidence does warrant separate evaluations of 10 percent for 
a superficial and painful scar on the left thigh, 10 percent 
for a moderate injury to Muscle Group XIII, 20 percent for a 
moderate injury to Muscle Group XVII, and 10 percent for an 
injury to the left facial muscle resulting in interference 
with mastication.  

While the veteran is competent to report his symptoms, the 
medical findings do not support higher evaluations.  The 
Board finds that the examination reports prepared by 
competent professionals, skilled in the evaluation of 
disabilities, are more probative of the degree of impairment 
than the appellant's statements.  



To the extent that the appellant has described more severe 
symptomatology associated with his SFW, his lay evidence is 
not credible.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (Holding that interest in the outcome of a proceeding 
may affect the credibility of testimony.)  To this extent, 
the preponderance of the evidence is against any claim for 
higher evaluations than those awarded and the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation of 10 percent for a superficial 
and painful scar on the left thigh resulting from a shell 
fragment wound is granted, subject to the applicable criteria 
pertaining to the payment of veterans' benefits.

Entitlement to an evaluation of 10 percent for a moderate 
injury to Muscle Group XIII resulting from a shell fragment 
wound is granted, subject to the applicable criteria 
pertaining to the payment of veterans' benefits.

Entitlement to an evaluation of 20 percent for a moderate 
injury to Muscle Group XVII resulting from a shell fragment 
wound is granted, subject to the applicable criteria 
pertaining to the payment of veterans' benefits.

Entitlement to an evaluation in excess of 10 percent 
disabling for a slightly disfiguring scar on the left cheek 
resulting from a shell fragment wound is denied.

Entitlement to an evaluation of 10 percent for a left facial 
muscle injury interfering with mastication resulting a shell 
fragment wound is granted, subject to the applicable criteria 
pertaining to the payment of veterans' benefits.



REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

In the CAVC's latest remand, it was noted that the Muscle 
Groups affected by the SFW to the left thigh had not been 
clarified by medical opinion.  See Stegall, supra.  As 
discussed above, the examiner of December 2002 was informed 
of this problem and requested to clarify the affected Muscle 
Groups.  Prior to the December 2002 examination, the 
examiners when discussing the SFW to the left forearm had 
identified the injured muscles as Muscle Groups VI and VIII.  
However, the December 2002 examiner indicated that the 
injured muscles were in Muscle Groups "V" and VIII.  

It is unclear to the Board whether the December 2002 examiner 
was expressing a difference of opinion with the other 
examiners, had determined that additional injury had occurred 
to Muscle Group V, or whether the reference to Muscle Group V 
was just a typographical error.  This opinion is even more 
unclear since the December 2002 examiner identified Muscle 
Group VIII as injured, but opined that the only joint 
affected by the SFW was the left elbow.  According to the 
description of Muscle Group VIII at 38 C.F.R. § 4.73, this 
Muscle Group is used in movement of the wrist joint, not the 
elbow.  In addition, an EMG conducted in December 1995 
reported evidence of peripheral neuropathy associated with 
the left median nerve.  This report and an examiner's report 
of the same month failed to indicate whether this abnormality 
was the result of the SFW.  



In addition, the neurological examiner of December 2002 
specifically ruled out the existence of peripheral neuropathy 
in the left upper extremity, but failed to discuss or even 
acknowledge the EMG findings.  As the evidence in the 
December 2002 examinations is unclear regarding the full 
extend of disability associated with the SFW to the left 
forearm, the Muscle Groups, nerves, and joints affected by 
the SFW to the left forearm must be clarified on remand.  See 
Weggenmann v. Brown, 5 Vet. App. 281 (1993) (When the medical 
evidence is inadequate to determine the veteran's current 
condition, VA's duty to assist requires providing a new 
examination.)  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the VBA AMC for the 
following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  Ask the appellant to identify all VA 
and non-VA healthcare providers that have 
treated him since December 2002 for the 
residuals of his SFW to the left forearm.  
Make arrangements to obtain all 
identified treatment records.



3.  After the above development has been 
completed and all evidence received 
associated with the claims file, forward 
the claims file to an appropriate VA 
healthcare professional(s) for orthopedic 
and neurological examinations to 
determine the extend and severity of the 
residuals of the veteran's SFW to the 
left forearm.  

The claims file must be made available to 
and reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  

All testing deemed necessary by the 
examiner(s) must be obtained.  Please 
provide the examiner(s) with the 
following instructions:

The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
The veteran is currently service-
connected for residuals of a shell 
fragment wound to the left forearm.  The 
veteran has noted significant problems 
with his left arm to include pain, 
weakness, and loss of strength; which he 
claims has resulted from the SFW.  VA 
compensation examinations in October 1978 
and April 1998 identified the affected 
Muscle Groups as VI and VIII.  However, 
the examiner of December 2002 identified 
the affected Muscle Groups as V and VIII.  
In addition, the latest neurological 
examiner of December 2002 found no 
evidence of peripheral neuropathy in the 
left arm, however, an EMG conducted in 
December 1995 noted evidence of 
abnormalities with the left median nerve. 


After a review of the available medical 
evidence, the examiner should 
specifically answer the following 
questions:

a.	What Muscle Groups in the left 
arm are affected by the service-
connected shell fragment 
wound(s)?  Please identify each 
specific muscle group, the type 
of injury to this muscle group 
(i.e. through-and-through, deep 
penetration, superficial, etc.), 
and your reasons and bases for 
this determination.

b.	Does the veteran currently suffer 
with any type of neurological 
deficit, to include peripheral 
neuropathy, due to the SFW of the 
left forearm?  If so please 
provide the appropriate 
diagnosis(es).  Also provide 
reasons and bases for this 
determination that discusses the 
EMG results of December 1995 and 
any current testing obtained with 
this examination.  If a current 
EMG or other tests are required 
in order to make this 
determination, such testing 
should be requested.

c.	What joints have impaired 
functional ability in the left 
upper extremity due to the SFW?  
Please identify each affected 
joint and provide a reasons and 
bases for your opinion.  Range of 
motion studies must be provided 
for each identified joint.  

d.	In this regard, whether there is 
any pain, weakened movement, 
excess fatigability or 
incoordination on movement should 
be noted, and whether there is 
likely to be additional range of 
motion loss due to any of the 
following should be addressed: 
(1) pain on use, including during 
flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is 
asked to describe whether pain 
significantly limits functional 
ability during flare-ups or when 
any affected joint is used 
repeatedly.  All limitation of 
function must be identified.  If 
there is no pain, no limitation 
of motion and/or no limitation of 
function, such facts must be 
noted in the report.

e.	The examiner(s) should identify 
all scar(s) on the left upper 
extremity associated with the 
SFW.  A full description of these 
scar(s) should be provided to 
include measurements of the 
scar(s).

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has  been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).


In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification and development 
procedures contained in sections 3 and 4 
of the Act (38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the veteran's claim for an 
increased evaluation of the residuals of 
his SFW to the left forearm, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until notified; however, 
the veteran is hereby notified that failure to report for a 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim.  38 C.F.R. § 3.655 
(2002).  

Moreover, the governing regulation provides that failure to 
report without good cause shown for any examination in 
connection with a claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. § 3.655 (2002); 
Connolly v. Derwinski, 1 Vet. App. 566 (1991).



                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.





	


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



